Case 2:18-cv-00161-MKB-AKT Document 65 Filed 05/11/20 Page 1 of 2 PageID #: 1466




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------X
  WALTER MONZANO-MORENO, FERNANDO
  REYES                                                              Civil Action No.:
                                                                     18-CV-00161(MKB)(AKT)
                                                 Plaintiffs,
                                                                     NOTICE OF MOTION
                        -against-

  LIBQUAL FENCE CO., INC. d/b/a LIBERTY
  FENCE & RAILING, ANTHONY STRIANESE,
  DIMA CANALES, DIMA C. FENCE, INC. and
  ESTUARDO JUAREZ,

                                                   Defendants.
  ---------------------------------------------------------------X

          PLEASE TAKE NOTICE, that upon the annexed Declaration of Jeffrey V. Basso, Esq.

 dated February 28, 2020, the exhibits annexed thereto, Libqual Defendants’ Local Rule 56.1

 Statement of Undisputed Material Facts, the Affidavit of Estuardo Juarez dated February 28, 2020,

 the prior Affidavit of Anthony Strianese dated August 21, 2018, the accompanying Memorandum

 of Law, and upon the pleadings and proceedings herein, Defendants, LIBQUAL FENCE CO.,

 INC. d/b/a LIBERTY FENCE & RAILING, ANTHONY STRIANESE, and ESTUARDO

 JUAREZ (collectively “Libqual Defendants”), by and through their attorneys, CAMPOLO,

 MIDDLETON & McCORMICK, LLP, will move this Court, at the United States Courthouse,

 Eastern District of New York, 100 Federal Plaza, Central Islip, New York 11722, upon submission,

 for an Order:

          (a) pursuant to Rule 56 of the Federal Rules of Civil Procedure, dismissing the Second

               Amended Complaint and each count thereof as against the Libqual Defendants, with

               prejudice; and

          (b) granting such other and further relief that this Court deems necessary and proper.


                                                         1

 [2949-001/3294880]
Case 2:18-cv-00161-MKB-AKT Document 65 Filed 05/11/20 Page 2 of 2 PageID #: 1467




          PLEASE TAKE FURTHER NOTICE that, pursuant to the Court ordered briefing

 schedule, Plaintiffs’ and/or co-Defendants’ responsive papers, if any, shall be served upon counsel

 for the Defendants on or before March 27, 2020, and reply papers shall be served by April 10,

 2020.

 Dated: Ronkonkoma, New York
        February 28, 2020

                                                      CAMPOLO, MIDDLETON
                                                      & McCORMICK, LLP

                                                      By:_________________________________
                                                            Jeffrey V. Basso, Esq.
                                                            Attorneys for Libqual Defendants
                                                            4175 Veterans Memorial Highway,
                                                            Suite 400
                                                            Ronkonkoma, New York 11779
                                                            (631) 738-9100

 TO:      All Parties (via ECF)




                                                 2

 [2949-001/3294880]
